Citation Nr: 0621041	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-35 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for lipomas 
and the residuals of lipoma excision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and C.T.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from July 1995 to July 
1999.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that granted service connection 
for lipomas and assigned the veteran a noncompensable 
disability rating.  The veteran then filed his appeal for a 
higher initial evaluation.

Additionally, and as repeatedly noted by the veteran, in its 
June 2002 rating decision, the RO awarded service connection 
for multiple lipomas, and not just for the residuals of a 
lipoma removed from the veteran's neck in 2002 (i.e., the 
issue as certified on appeal by the RO in its VA Form 8).  
The Board has therefore recharacterized the matter on appeal 
as listed on the title page of this decision, and will review 
the matter herein on the same basis.  See 38 C.F.R. § 19.35 
(2005) (advising that certification is for administrative 
purposes and does not serve to either confer or deprive the 
Board of jurisdiction of an issue).   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Competent medical and credible lay evidence of record 
establishes that the residuals of a lipoma excision on the 
neck predominantly consist of a superficial scar measuring 
six centimeters by five millimeters (at its greatest width), 
that is currently productive of no more than intermittent 
pain, with hyperpigmentation that covers an area described as 
two to three centimeters around the scar on all sides, i.e., 
an area of less than six square inches or 39 square 
centimeters.

3.  Competent medical and credible lay evidence of record 
demonstrates that the veteran's residuals of thoracic lipoma 
excision predominantly consist of a superficial scar 
measuring two centimeters by five millimeters (at its 
greatest width), that is currently productive of no more than 
intermittent pain; this medical and lay evidence further 
documents the presence of multiple current thoracic lipomas 
that are productive of not more than intermittent pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating for the residuals of lipoma excision on the neck are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7819 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7819 (2002).

2.  The criteria for the assignment of a separate initial 10 
percent rating for thoracic lipomas and thoracic lipoma 
excision residuals are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 (2005); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 (2002); 
Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the pending appeal, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions as contemplated by the Veterans Claims 
Assistance Act of 2000 (VCAA) and all other applicable law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

In a June 2002 rating decision, the RO granted service 
connection for lipomas.  In a December 2002 notice of 
disagreement, the veteran disagreed with the initial rating 
assigned to his newly service-connected disability, and he is 
presumed to be seeking the maximum benefit available to him 
under the law.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also AB v. Brown, 6 Vet. App. 35 (1993).  
As service connection has already been established, the issue 
now on appeal is therefore limited to the veteran's request 
for the assignment of a higher initial evaluation for his 
disability.  

To that end, an April 2004 letter from the RO advised the 
veteran of the type of evidence necessary to establish 
entitlement to a higher initial evaluation, and also of the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Moreover, consistent with 38 
U.S.C.A. § 5103A and 38 U.S.C.A. § 7105(d) (West 2002) and 
other applicable law, by way of the April 2004 letter, VA: 
(1) informed the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informed him about the information and evidence VA would 
seek to provide; (3) informed him about the information and 
evidence that he was expected to provide; and (4) requested 
that he provide VA with any information or evidence in his 
possession that pertained to his claim.   

Thereafter, the RO readjudicated the veteran's claim, as 
reflected in supplemental statements of the case dated in 
July 2004, September 2004, February 2005, and January 2006.  
Accordingly, any perceived deficiency in the content or 
timing of the VCAA notice in this case did not prejudice the 
veteran in the adjudication of his claim.  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that VA complied with the procedural statutory requirements 
of 38 U.S.C.A. §§ 5104(b) (West 2002) and 38 U.S.C.A. 
§ 7105(d), as well as the regulatory requirements of 
38 C.F.R. § 3.103(b) (2005) and all other applicable law.  
See also Dingess/Hartman, supra.     

Also with regard to the pending appeal, as noted, the RO 
provided the veteran with notice in April 2004 as to what 
type of information and evidence was needed to substantiate 
his claim and to establish a disability rating for his claim, 
but did not advise him in these documents of the type of 
information and/or evidence necessary to establish an 
effective date for any newly assigned disability rating per 
Dingess/Hartman.  After the issuance of the last SSOC in 
January 2006, however, the RO sent the veteran another letter 
in June 2006 that addressed these requirements.  Despite the 
untimely notice provided to the veteran on this last element, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a question that was not addressed 
by the agency of original jurisdiction, it must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, because the Board has decided to grant two separate 
initial 10 percent ratings for the veteran's service-
connected disability, on return of this matter to the agency 
of original jurisdiction, the RO will then provide him with 
notice of the necessary requirements for the assignment of an 
effective date for these awards.   

In addition, with regard to the VCAA's duty to assist, the 
Board finds that to the extent possible, the veteran's 
service medical records and identified VA medical records 
have been obtained for consideration in support of his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  The veteran was also accorded 
VA examinations in support of this claim.  38 C.F.R. 
§ 3.159(c)(4).  

There is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this case, and so the Board finds that 
any such perceived error is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Thus, the case is 
ready for appellate review.

To that end, the evidence available for review includes the 
veteran's service medical records, VA treatment and 
examination reports, photographs, and statements, testimony, 
and argument provided by the veteran, his representative, and 
others in support of the appeal.  In reaching its decision, 
the Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be addressed and/or summarized when necessary.


Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment per 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. 
§ 4.7 (2005).

The assignment of a particular diagnostic code for evaluation 
of a service-connected disability is "completely dependent 
on the facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
relevant medical history, the current diagnosis, and the 
demonstrated symptomatology.  As well, a VA adjudicator must 
specifically explain any change in a diagnostic code.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently in receipt of one noncompensable (0 
percent) rating for his  lipomas and lipoma excision 
residuals under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7819.  
During the pendency of this appeal, VA revised the portion of 
VA's Schedule for Rating Disabilities (Rating Schedule) that 
addresses the criteria for the evaluation of service-
connected skin disabilities under 38 C.F.R. § 4.118 (2002).  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002), effective 
August 30, 2002, [now codified as amended at 38 C.F.R. 
§ 4.118, DC 7800 through DC 7833 (2005)].  This regulatory 
change is relevant to that portion of the appeal occurring on 
and after its effective date (August 30, 2002).  The Board 
further observes that where amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, as is the case here, the veteran is not entitled 
to consideration of the amended regulations prior to the 
established effective date.  See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005); DeSousa v. Gober, 10 Vet. 
App. 461, 466-67 (1997); VAOPGCPREC 7-03; VAOPGCPREC 3-00.

VA must normally avoid the evaluation of the same disability 
under various diagnoses.  See 38 C.F.R. § 4.14 (2005).  The 
Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225 (1993).  The Court further 
elaborated that separate disability ratings should be 
assigned when the symptomatology for one manifestation of the 
injury is not "duplicative of or overlapping with" the 
symptomatology of the other manifestation.  Id.  Accordingly, 
dual disability ratings are often assigned by VA in cases 
when a service-connected injury has produced both a scar and 
separate functional limitation or other residuals related to 
the injury site.  This reasoning is similarly applicable to 
disabilities (as opposed to discrete injuries) that also have 
separate and distinct manifestations.

Analysis of the Claim

For the reasons that follow, the Board finds that as the 
pertinent evidence is in a state of relative equipoise, both 
the assignment of an initial 10 percent rating for the 
residuals of a lipoma excision on the veteran's neck, as well 
as a separate initial 10 percent rating for his current 
thoracic lipoma excision residuals and lipomas, is warranted 
at this time.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118 (2005); 38 C.F.R. § 4.118 
(2002); Esteban v. Brown, 6 Vet. App. 259 (1994).  

In connection with the appeal of his initially assigned 
disability evaluation for lipomas, the veteran advises that 
he has several new lipomas.  He reports that the scars from 
his lipoma excisions are itchy, exudating, and exfoliating.  
He also notes that both the old and new lipoma sites are 
painful and/or itchy, and are the cause of multiple problems 
in his daily life, including while he is trying to work or 
sleep.  He avers that his lipomas are actually angiolipomas 
which have nerve endings, and are therefore the cause of his 
pain.  He has also repeatedly requested either the provision 
of a new VA examination by a dermatologist, or the assignment 
of a 10 percent rating for his disability.

For this case, consideration of the history of the 
development of the veteran's disability, especially because 
this appeal in large part concerns the evaluation of 
residuals from surgical intervention, is essential.  See 
38 C.F.R. §§ 4.1, 4.2; see also Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The veteran served on active duty 
from July 1995 to July 1999.  In October 1996, he was 
diagnosed with a one-inch lipoma, located to the left of C-4.  
The veteran reported that he had had the lipoma for four to 
five months, but that it had become painful over the last 
week, causing him to have limited neck motion to the left, 
shoulder pain, and difficulty sleeping.  He was advised to 
have it removed, but elected not to do so at the time.  In 
November 1998, two more lipomas were documented on his back, 
but he again elected not to have them excised at that time.  
Following release from active service, the veteran sought 
further treatment, and VA medical records dated from 
approximately March 2001 to December 2002 document the 
evaluation and ultimate surgical removal of a lipoma from his 
left posterior chest/flank area (in May 2001) and the lipoma 
from his left upper back/neck area (in December 2002).    

After a November 2001 VA skin disorders examination, the 
examiner reported that the veteran had lipoma excision 
residuals, described as a two-centimeter scar, on his left 
flank, as well as the lipoma on his left posterior neck and 
another one centimeter by one centimeter lipoma on his right 
flank.  The veteran described a symptom history of 
intermittent pain and itching.  On clinical evaluation of the 
left flank scar, there was no tenderness, adherence, 
ulceration, inflammation, or functional limitation.  On 
clinical evaluation of the lipomas, there was no ulceration, 
exfoliation, crusting, or systemic or nervous manifestations.  
The examiner advised that the lipomas, along with possible 
kidney stones and a lumbar strain, did not greatly impact 
upon the veteran's duties as a police officer, but noted that 
there was some limitation in his daily activity because of an 
inability to exert himself, including during any pushing, 
pulling, or extraneous exercise.  


At a May 2002 VA examination, the examiner advised that the 
veteran's lipomas were recurrent and benign.  The veteran 
again noted pain in connection with the neck lipoma when 
lying on his back and/or trying to sleep.  On clinical 
evaluation, he had a well-healed and nontender four-
centimeter scar on his left flank, a one-centimeter lipoma on 
his right flank, and a nontender to palpation neck lipoma.  

August 2002, October 2002, and December 2002 VA treatment 
notes reflected that the veteran had pruritis in connection 
with his left back (flank) scar, for which he was prescribed 
ointment.  Also in October 2002, he had a new one-centimeter 
lipoma on his left mid-lower back and a half-centimeter 
lipoma on his left lower back, while the right flank lipoma 
was 1.5 centimeters in diameter, and the left flank scar was 
described as white and 3.7 centimeters long, with linear 
excoriations and scabs.  In December 2002, the left flank 
area was described as excoriated with lichenified plaque, and 
was measured at five centimeters by five centimeters, while 
the veteran's new neck scar was described as well-healed and 
without erythema.  

A February 2003 VA treatment note documented pruritis and 
lichenification at both lipoma excision locations, and the VA 
physician diagnosed lichen simplex chronicus (LSC) at those 
sites.  The neck scar was well-healed.  There were also three 
eight-millimeter and intermittently painful lipomas, with two 
located on the right lower back and one at the left mid-back.  

At a July 2003 VA examination performed with claims file 
review, the examiner noted a one and a half-centimeter scar 
on the veteran's neck.  He added that while it was well-
healed, difficult to see, nontender to palpation, not 
disfiguring, and not without deep tissue loss, because of 
intense itching and subsequent scratching in that area by the 
veteran, a ten square-centimeter area was temporarily and 
superficially excoriated at that time.  The examiner stated 
that the itching would subside over time, and that he did not 
anticipate any permanent residuals.  He further advised that 
there was no functional impairment in relation to the neck 
lipoma or its subsequent excision residuals.  The examiner 
also documented the presence of four new lipomas, with two 
apparent on each flank, and each measuring one centimeter by 
two centimeters.  The examiner also opined that the lower 
flank area lipomas were not related in any obvious way to a 
condition found in service, and that they constituted no 
current disability.  (There was no mention of the left flank 
scar in this examination report.)

September 2003, November 2003, January 2004, and May 2004 VA 
treatment records stated that the neck and left flanks scars 
were well-healed without hypertrophy or keloid formation, but 
that both had well-demarcated areas of linear 
hyperpigmentation and blancheable erythema.  The examining 
physicians also noted that the veteran's LSC was still 
present, but resolving.  A May 2004 VA treatment note also 
recorded the presence of two more lipomas, on the left upper 
back and on the left flank, that were also tender to 
palpation.

At a VA examination in January 2005 with claims file review, 
the examiner noted that the veteran had developed a secondary 
skin irritation (diagnosed as LSC) at the sites of the prior 
neck lipoma excision, but that it had basically resolved with 
treatment, but for some mild hyperpigmentation in an area 
approximately three centimeters around the site.  (There was 
no mention, however, of the previously noted development of 
LSC at the site of the left flank scar.)  On clinical 
evaluation of the neck scar, it was six centimeters long by 
five millimeters at its greatest width and slightly 
hyperpigmented about two centimeters around it, while all 
other findings were normal, including that of no associated 
limitation of motion of the neck or shoulder.  On clinical 
evaluation of the left flank scar, it was two centimeters 
long by no more than five millimeters wide, while all other 
findings, including as to color and any associated limitation 
of motion, were normal.  The examiner diagnosed LSC as 
secondary to lipoma excision, but added that it was resolved 
at the time of the examination.    

The January 2005 VA examiner further noted that the veteran 
had developed several additional lipomas along the inferior 
border of the left chest wall.  He added that at this 
examination, there were five nodules, consistent with 
lipomas, linearly arranged along the lower aspect of the left 
posterior thorax.  The veteran reported pain in these 
nodules, as related to lying on his back, trying to sleep, 
and when wearing his protective equipment for work.  The 
examiner explained that while the etiology for the 
development of lipomas is unknown, for many persons, the 
appearance of one lipoma is indicative of a high incidence of 
the development of future additional ones.  On clinical 
evaluation, the largest of the nodules was two centimeters by 
two centimeters, and the examiner stated that the total 
surface area of the remaining ones would be less than one 
percent of the total surface body area.  All nodules were 
mildly tender to palpation.  There was no evidence of any 
skin change in relation to these nodules.    

The veteran recently testified that a June 2005 VA magnetic 
resonance imaging (MRI) scan for his lumbar spine showed an 
additional lipoma/hemangioma at L-4.  An October 2005 VA 
examination report did address the findings from that test, 
but only noted disc desiccation and protrusion, as well as an 
annular tear, at L4-L5.

A March 2006 VA progress note confirmed the continued 
presence of multiple lipomas that were tender to palpation.

At his April 2006 BVA hearing before the undersigned, the 
veteran advised that he  had at least eight or nine current) 
lipomas, including an internal one that he believed was 
located near his spine at L-4.  He advised that they were 
painful all the time, but more painful with contact, and 
ranged in pain levels from 5 to 10 (on a pain scale of 1 to 
10).  As to his two lipoma excision sites, he explained that 
those sites were frequently itchy, as well as painful.  The 
veteran also provided lay statements in conjunction with this 
hearing, which in large part attested to observations from 
others as to his embarrassment, itching, and pain regarding 
his lipomas.

The Board notes that the veteran's VA treatment reports of 
record do reflect medical consideration and unresolved 
inquiry as to whether any of his lipomas are angiolipomas.  
Notably, the surgical pathology reports from his May 2001 and 
December 2002 lipoma excisions only classified the tumors as 
lipomas.  As will be explained below, the Board finds that 
the veteran's lipomas are painful, and so there is no need 
for further medical evaluation at this point in order to 
definitively assess whether any of them are actually 
angiolipomas.

With consideration of the evidence as described above, along 
with review of all of the remaining evidence of record, the 
Board finds that the record satisfactorily establishes that 
the veteran has experienced ongoing, although intermittent, 
pain at the sites of both his lipoma excisions and current 
lipomas.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
The record, however, does not demonstrate that he has chronic 
pruritis in relation to secondarily diagnosed LSC at the site 
of his excisions, as by the time of his January 2005 VA 
examination, this problem had resolved after VA treatment.  
The veteran does have a superficial neck scar that now 
measures at six centimeters long by five millimeters at its 
greatest width, accompanied by hyperpigmentation that covers 
an area described as two to three centimeters around the scar 
on all sides.  He also has a superficial thoracic scar that 
now measures at two centimeters by five millimeters (at its 
greatest width).  There is, however, no current medical 
evidence (at the site of the veteran's scars) of: deep tissue 
loss; poor nourishment; repeated ulceration; elevation or 
depression; induration; inflexibility; instability; or other 
pertinent abnormal skin findings.  There is also no medical 
evidence of limited motion or other functional impairment as 
caused by these scars.  

In addition, the Board determines that there is competent 
medical and credible lay evidence of the presence of at least 
five, and possibly as many as eight to nine, current thoracic 
lipomas that are intermittently painful.  There is no 
evidence that these lipomas, however, either separately or 
together, cause functional impairment, or that the skin 
covering any of them is anything less than normal in 
appearance.  

The veteran is currently in receipt of one noncompensable 
rating for lipomas under 38 C.F.R. § 4.118, DC 7819 (for the 
evaluation of benign skin growths/neoplasms).  DC 7819, under 
both its former and current regulatory versions, basically 
directs to rate these entities as scars, disfigurement, or on 
the basis of functional impairment  under the codes assigned 
for rating these characteristics within Section 4.118.  The 
Board therefore finds that it is most appropriate, under both 
the former and current versions of 38 C.F.R. § 4.118, to rate 
the veteran's lipomas and lipoma excision residuals under DC 
7804 (addressing superficial scars that are tender/painful on 
evaluation), and holds that there is no other former or 
currently available diagnostic code under 38 C.F.R. § 4.118 
that may be applied to assign the veteran a rating in excess 
of the rating available under either version of DC 7804.  
Moreover, because both versions of DC 7804 assign a maximum 
10 percent rating, neither version is more favorable to the 
claim.

As indicated above, the Board finds that the competent 
medical evidence of record as to the presence of pain at the 
sites of the veteran's lipoma excisions and current lipomas 
is in a state of relative equipoise, i.e., because tenderness 
was sometimes documented on clinical evaluation, but 
sometimes not found on said evaluation.  As well, the veteran 
and others have credibly reported as to his experiences with 
pain in relation to his lipomas.  The Board therefore holds 
that it is appropriate to enter a finding of record that the 
veteran does experience pain, albeit intermittently, but 
chronically, at these locations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3. 

Again, under both versions of DC 7804, a maximum 10 percent 
rating is available for assignment in cases of superficial 
but tender scars.  Here, however, the veteran's lipomas and 
lipoma excision sites are located in two different areas of 
his body: at his neck and on his trunk (within his thoracic 
area).  As such, the Board finds that as all of the veteran's 
lipomas are service-connected as one disability (as confirmed 
by the RO in its June 2002 rating decision and not adequately 
contradicted by the medical evidence of record) and because 
this disability has separate and distinct manifestations, 
i.e., symptomatology that affects more than one bodily area, 
it is more appropriate to assign him two disability ratings 
under DC 7804: one for his cervical (neck) area 
lipomas/lipoma residuals, and one for his thoracic (trunk) 
area lipomas/lipoma residuals.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Thus, the Board will assign the veteran two 
10 percent ratings under DC 7804 at this time.    

Moreover, the Board has considered whether any other former 
or current diagnostic codes under 38 C.F.R. § 4.118 may be 
applied to assign the veteran a rating in excess of his two 
newly assigned 10 percent ratings under DC 7804.  As 
discussed  earlier, however, there is no current medical 
evidence of record of the presence of other pertinent 
abnormal skin symptomatology that may warrant the assignment 
of a rating in excess of 10 percent under any other available 
former or current diagnostic codes, such as the presence of: 
neck scar disfigurement involving a large enough area of 
skin; sufficiently large scars that are deep or are the cause 
of limited motion; or current symptomatology that may be 
rated as analogous to eczema.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that this appeal for a higher initial 
schedular evaluation should prevail.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Lastly, the Board has contemplated extraschedular evaluation 
in this case.  The veteran avers that his work is affected 
because he is not able to wear his bulletproof vest during 
duty hours, but there is no evidence of record that his 
lipomas and lipoma excision residuals have actually affected 
his ability to report for work and complete his duties, e.g., 
there is no record of his having to miss work because of his 
lipomas.  There is also no indication of the need for 
extensive medical treatment for his lipomas and lipoma 
excision residuals.  The Board thus finds that there has been 
no showing that this disability, on its own, has: (1) caused 
marked interference with employment beyond the interference 
contemplated in the now-assigned ratings; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not warranted 
at this time.  See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial 10 percent evaluation for the residuals of lipoma 
excision from the neck is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A separate initial 10 percent evaluation for thoracic lipomas 
and thoracic lipoma excision residuals is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


